Citation Nr: 1723786	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-30 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for nephrolithiasis.  

2.  Entitlement to service connection for urinary incontinence.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for diabetes mellitus (diabetes).  

5.  Entitlement to an increased disability rating in excess of 30 percent for chronic pyelonephritis disability. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to November 1957.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and August 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Nephrolithiasis is not proximately related to the Veteran's service-connected pyelonephritis.  

2.  Urinary incontinence is not proximately related to the Veteran's service-connected pyelonephritis.

3.  Hypertension was not incurred during or as a result of military service and is not proximately related to service-connected pyelonephritis.

4.  Diabetes was not incurred during or as a result of military service and is not proximately related to service-connected pyelonephritis.

5.  Pyelonephritis disability has not manifested in renal dysfunction with constant albuminuria with some edema, definite decrease in kidney function, or, hypertension at least 40 percent disabling under Diagnostic Code 7101.


CONCLUSIONS OF LAW

1.  The criteria for service connection nephrolithiasis are not met.  38 U.S.C.A. 
§§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for urinary incontinence are not met.  
38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. §§ 3.303, 3.310.

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1110, 1111; 38 C.F.R. §§ 3.303, 3.310.

4.  The criteria for service connection for diabetes are not met.  38 U.S.C.A. 
§§ 1110, 1111; 38 C.F.R. §§ 3.303, 3.310.

5.  The criteria for a disability rating in excess of 30 percent for pyelonephritis disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, Diagnostic Codes 7504 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is also provided for a disability, which is proximately due to, or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2016).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 
38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that the new regulation requires that the aggravation be supported by medical evidence created prior to the claimed aggravation.  38 C.F.R. § 3.310(a) (2016).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a) (2016).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Nephrolithiasis

The Veteran contends that his nephrolithiasis, or kidney stones, is caused or aggravated by service-connected pyelonephritis.  In a February 2012 report of contact, he clarified that he was only contending that nephrolithiasis is proximately related to service-connected pyelonephritis.  

Service treatment records are negative for any complaints, treatment, or diagnosis related to nephrolithiasis.  A September 1957 separation examination was negative for any related diagnoses, as the genitourinary system was found to be normal, and the Veteran denied kidney stones in the report of medical history completed at that time.  

Post-service, the earliest evidence of nephrolithiasis is a December 2007 private treatment record where the disability was found upon renal sonogram.  The medical records demonstrate that the Veteran had another episode in 2008 and that the last episode he experienced was in November 2010, prior to this claim, which he filed in August 2011.  Nevertheless, nephrolithiasis is listed on the Veteran's problem list within his VA treatment records dated throughout this claim.  

Upon VA examination in February 2012, the Veteran reported that he had been experiencing nephrolithiasis since 1992 and that the condition was stable.  The examiner concluded after reviewing the claims file that the evidence does not support a finding that chronic pyelonephritis, or chronic urinary tract infections, caused nephrolithiasis.  In providing this opinion, the examiner noted that nephrolithiasis or urolithiasis, also called kidney stones, are due to the formation of certain substances (for example urine-rich calcium) and can form crystals that anchor in the kidney and increase in time, forming a stone.  From this, the Board may infer that the VA examiner concluded that the cause of one disorder is independent from another.  

Moreover, at another VA examination in June 2014, the examiner stated that nephrolithiasis and pyelonephritis are separate disease entities with different pathophysiological process unrelated to each other.  The examiner further stated that the Veteran's nephrolithiasis is not a progression of service-connected pyelonephritis.  

The remaining post-service VA and private treatment records do not demonstrate that the Veteran has had an episode of nephrolithiasis or kidney stones during the current claim period and do not contain any evidence as to the etiology of the nephrolithiasis disability.  

While the Board recognizes the contentions that his nephrolithiasis is linked to his service-connected pyelonephritis disability, he is not competent to provide an etiology opinion regarding such a disability.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The competent etiology evidence of record is that of the VA examiners, which is against the claim of service connection.  By explaining that the two have different and unrelated causes, the pyelonephritis from bacterial infection in the kidney and the kidney stones from a buildup of a certain substance such as calcium in the kidney, the examiner supported the conclusion that the two are not proximately related.  The Board finds the VA opinions, which were provided by examiners with the appropriate expertise who reviewed the relevant evidence of record, to be more probative than the Veteran's contentions in this case.  

Based on the foregoing, given that a current disability of nephrolithiasis or related symptoms have not been demonstrated in the medical evidence of record since the claim was filed, service treatment records are negative for related symptoms or diagnosis, and given that the competent evidence as to etiology is against a finding of a link between nephrolithiasis and service or a service-connected disability, the Board finds that the evidence of record does not support a finding of service connection for nephrolithiasis on either a direct or proximate basis.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Urinary Incontinence

The Veteran contends that his urinary incontinence is caused or aggravated by service-connected pyelonephritis.  In a February 2012 report of contact, the Veteran clarified that he was only contending that urinary incontinence is proximately related to service-connected pyelonephritis.  

Service treatment records are negative for any complaints, treatment, or diagnosis related to urinary incontinence.  The September 1957 separation examination was negative for any related diagnoses, as the genitourinary system was normal, and the Veteran did not report any such problems with the genitourinary system in the report of medical history completed at that time.  

Post-service, VA treatment records document the complaints of and treatment for urinary incontinence throughout the current claim, including in August 2011, August 2013, and June 2014.  The Veteran has used prescription medication to treat the disability.  

Upon VA examination in February 2012, there was no historical or contemporaneous information regarding urinary incontinence symptoms documented in the report.  The examiner concluded after reviewing the claims file that the evidence does not support a finding that chronic pyelonephritis, or chronic urinary tract infections, caused urinary incontinence.  The examiner explained that urinary incontinence is the uncontrollable loss of urine which can be caused by a bladder infection, certain drugs, brain and spinal cord disorders, diseases that affect the nerves leading to/from the bladder, conditions in the lower urinary tracts such as an enlarged prostate, and conditions that impair mental function or mobility.  
 
Subsequent VA kidney examinations and the VA treatment records in the claims file do not include any additional information or opinion regarding urinary incontinence and do not link it to a service-connected disability.  

While the Board recognizes the Veteran's contentions that his urinary incontinence is linked his service-connected pyelonephritis disability, he is not competent to provide an etiology opinion regarding such a disability.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The competent etiology evidence of record is that of the VA examiner, which is against the claim of service connection.  By explaining that the two have different and unrelated causes, the pyelonephritis from infection in the kidney and the urinary incontinence from numerous other causes not related to kidney infection, the examiner supported the conclusion that the two are not proximately related.  The Board finds the VA opinion, which was provided by an examiner with the appropriate expertise who reviewed the relevant evidence of record, to be more probative than the Veteran's contentions in this case.  

Based on the foregoing, given that service treatment records are negative for related symptoms or diagnosis, and given that the competent evidence as to etiology is against a finding of a link between urinary incontinence and a service-connected disability, the Board finds that the evidence of record does not support a finding of service connection for nephrolithiasis on either a direct or proximate basis.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Hypertension

The Veteran contends that his current hypertension is either directly linked to military service or proximately related to service-connected pyelonephritis.  

Service treatment records are negative for any complaints, treatment, or diagnosis related to hypertension.  The September 1957 separation examination was negative for hypertension, as the cardiovascular examination was normal and his blood pressure was measured as 120/70 and the Veteran denied high blood pressure in the report of medical history completed at that time.  An April 1962 quadrennial examination and report of medical history revealed the same results, when his blood pressure was 130/80.  

Upon VA examination in February 2012, the examiner stated that the Veteran does not have hypertension due to renal dysfunction or a kidney condition.   

In an August 2014 VA opinion, the VA examiner stated that there is no evidence in medical literature of a link between pyelonephritis and the development of hypertension.  The examiner explained that pyelonephritis is a recurrent urinary tract infection and that there is no evidence in the medical literature that an infectious process will lead to the development of a vascular problem such as hypertension.  

Subsequent VA kidney examinations and the VA treatment records in the claims file do not include any additional information or opinion regarding hypertension and do not link it to service or a service-connected disability.  

While the Board recognizes the Veteran's contentions that his hypertension is linked his service or his service-connected pyelonephritis disability, he is not competent to provide an etiology opinion regarding such a disability.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board acknowledges that an etiology opinion regarding whether hypertension is directly related to service is not of record, but finds that such an opinion is not required in this case.  The service treatment records are clear that the Veteran did not have hypertension during service and there is no evidence of any other injury or disability during service that led to the onset of hypertension.  The Veteran, himself, has not asserted that he experienced any symptoms, treatment, or diagnosis of hypertension during service and the claims file first documents hypertension several decades post-discharge.  As such, the medical and lay evidence of record does not support a finding that hypertension had clinical onset during or as a result of the Veteran's military service.  

Regarding proximate service connection, the competent etiology evidence of record is that of the VA examiner, which is against the claim of proximate service connection.  The Board finds the VA opinion, which was provided by an examiner with the appropriate expertise who reviewed the relevant evidence of record, to be more probative than the Veteran's contentions in this case.  

The Board does acknowledge that the 2014 VA opinion stated, incorrectly, that the Veteran's hypertension was diagnosed recently in 2014.  The claims file documents that the Veteran had a history of hypertension noted in his VA treatment records as early as April 2007.  Nevertheless, the main rationale supporting the examiner's opinion, specifically a lack of support in the medical literature for finding a link between pyelonephritis and hypertension and, specifically, between an infection of the kidneys and a vascular problem like hypertension, remains valid, despite this mistake in the secondary support for the examiner's opinion.  

Based on the foregoing, given that service treatment records are negative for related symptoms or diagnosis of hypertension, and given that the competent evidence as to etiology is against a finding of a link between hypertension and a service-connected disability, the Board finds that the evidence of record does not support a finding of service connection for hypertension on either a direct or proximate basis.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Diabetes

The Veteran contends that his current hypertension is either directly linked to military service or proximately related to service-connected pyelonephritis.  

Service treatment records are negative for any complaints, treatment, or diagnosis related to diabetes or increased sugar levels.  The September 1957 separation examination was negative for diabetes and the Veteran did not report diabetes and denied sugar or albumin in the urine in the report of medical history completed at that time.  An April 1962 quadrennial examination and report of medical history revealed the same results.  

Post-service, VA treatment records document diabetes as early as April 2007.  These medical records document that the Veteran has maintained the diagnosis and treatment for diabetes throughout the claim.  

The only evidence regarding etiology of diabetes is an August 2014 VA opinion, where the VA examiner stated that there is no evidence in medical literature of a link between pyelonephritis and the development of diabetes.  The examiner explained that pyelonephritis is a recurrent urinary tract infection and that there is no evidence in the medical literature that an infectious process will lead to the development of a metabolic condition such as diabetes.

The remaining VA examinations and VA treatment records in the claims file do not include any additional information or opinion regarding the etiology of diabetes and do not link it to service or a service-connected disability.  

While the Board recognizes the Veteran's contentions that his diabetes is linked his service or his service-connected pyelonephritis disability, he is not competent to provide an etiology opinion regarding such a disability.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board acknowledges that an etiology opinion regarding whether diabetes is directly related to service is not of record, but finds that such an opinion is not required in this case.  The service treatment records are clear that the Veteran did not have diabetes during service and there is no evidence of any other injury or disability during service that led to the onset of diabetes.  The Veteran, himself, has not asserted that he experienced any symptoms, treatment, or diagnosis of diabetes during service and the claims file first documents diabetes several decades post-discharge.  As such, the medical and lay evidence of record does not support a finding that diabetes had clinical onset during or as a result of the Veteran's military service.  

Regarding proximate service connection, the competent etiology evidence of record is that of the VA examiner, which is against the claim of proximate service connection between diabetes and pyelonephritis.  The Board finds the VA opinion, which was provided by an examiner with the appropriate expertise who reviewed the relevant evidence of record, to be more probative than the Veteran's contentions in this case.  

Based on the foregoing, given that service treatment records are negative for related symptoms or diagnosis of diabetes, and given that the competent evidence as to etiology is against a finding of a link between diabetes and a service-connected disability, the Board finds that the evidence of record does not support a finding of service connection for diabetes on either a direct or proximate basis.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

The Veteran filed the current claim for an increased disability rating for chronic pyelonephritis in January 2014.  The relevant focus for adjudicating his claim is the period beginning January 2013, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2016).

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Pyelonephritis is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7504 (2016), which provides that the disability is rated according to urinary tract infections or renal dysfunction, whichever is predominant.  

Regarding urinary tract infections, the 30 percent disability rating is the highest rating provided.  As such, evaluating pyelonephritis according to the rating criteria pertaining to urinary tract infections will not result in an increased disability rating in this case.  

Regarding renal dysfunction, the next highest disability rating provided is a 60 percent rating, which is warranted where there is constant albuminuria with some edema; or, definite decrease in kidney function.  An 80 percent disability rating is warranted where there is persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent disability rating is warranted where the disability requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

The evidence of record does not demonstrate that a disability rating in excess of 30 percent is warranted.  During a June 2014 examination, the examiner noted that the Veteran had experienced kidney stones before, but had not had treatment for recurrent stone formation or any signs or symptoms due to urolithiasis.  The VA examiner found that the Veteran did not have any renal dysfunction and noted that laboratory studies and urinalysis in March and June 2014 were normal.  The examiner noted the Veteran's history of bacterial infections, including in March and November 2011 and June 2014, which required long-term drug therapy and continuous intensive management with antibiotics.  

The remaining VA examinations and VA treatment records are negative for any renal dysfunction, as required for the next highest disability rating for pyelonephritis.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his pyelonephritis is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination and treatment reports) directly address the criteria under which this disability is evaluated.

Given the lack of competent and credible evidence in support of the claim, the evidence does not demonstrate that an increased disability rating in excess of 30 percent for pyelonephritis is warranted.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for an increased disability rating for pyelonephritis, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Veteran's pyelonephritis requires regular medication treatment, including with antibiotics.  The Veteran has not reported any functional limitation resulting from the pyelonephritis itself, and all other claimed residual disabilities have been evaluated in separate service connection claims.  The June 2014 VA examiner specifically found that the Veteran's service-connected pyelonephritis does not impact his ability to work, further suggesting a lack of functional impairment resulting from that disability.    

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Veteran has not alleged, and the evidence does not demonstrate, that his pyelonephritis renders him unable to obtain and maintain gainful employment.  As noted above, the 2014 VA examiner found that the disability does not impact his employability at all.  As such, consideration of entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU) is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in April 2012 and August 2014 prior to the initial adjudication of the issues on appeal. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, private, and VA treatment records are associated with the claims file and the Veteran has not identified any outstanding and available treatment records to VA.  

VA provided adequate examinations.  As discussed above, the Board finds that the VA medical examinations obtained in this case are adequate, as they are predicated on a full examination of the Veteran.  The examiners considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided all necessary findings as well as a complete rationale for the opinions stated, relying on the evidence reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met 38 C.F.R. § 3.159(c)(4).  In addition, there is no evidence of a worsening of pyelonephritis since the last VA examinations of record in June 2014.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination). 
There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.



ORDER

Service connection for nephrolithiasis is denied.  

Service connection for urinary incontinence is denied.  

Service connection for hypertension is denied.  

Service connection for diabetes is denied.  

An increased disability rating in excess of 30 percent for pyelonephritis disability is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


